Title: To Thomas Jefferson from William W. Hening, 24 July 1794
From: Hening, William W.
To: Jefferson, Thomas



Sir
Charle. 24th of July 1794

Being about to submit to the tribunal of the public the work in which I have been so long engaged, I feel all that diffidence which is natural to an author, particularly to one of my age. Altho’ I am conscious that neither pains nor expence have been spared to render the publication worthy of that patronage which, in every stage, it has experienced; yet I am sensible that no man can be a judge of his own performances—and that where the expences of the publication are partly sustained by the subscribers, they have a right to expect some better assurances of the merit of the performance than the author himself is able to give. It is from these impressions that I have never omitted an opportunity of laying it before gentlemen eminent for their literary talents—and with this conviction, I now, presume to trouble you with the revisal of a few sheets; requesting you would candidly point out the defects in the plan and execution. It will readily be perceived that, in quoting Hale, Hawkins, and other writers on Criminal law, I have not adopted their precise words, but in every instance have varied the expression, so as to suit the existing government and laws of this country. Whether this practice may be deemed justifiable or not, I am at a loss to determine; but of this I am certain, that it will be more generally pleasing to the people of America, and that the magistrates, in whose hands this book will principally fall, will thereby be less subject to error. I am very Respectfully yrs

Wm: W: Hening

